OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787J 1,


               STATE OF TEXAS-
               PENALTY FOR .'"
                                                             02 1M                  _
1/28/2015
                      E USE ,."                              0004279596    JAN 29 2015
                                                             MAILED FROM ZIPCODE 78701
Curiel, John                  TivCt. No. 10099994V                           WR-76,672-02
This-is-to advise that the Court has dismissed without written order the application
for writ of habeas corpus.    ^iPlt^^-- •-•-"
                             ^(U's3w^tdj                              Abei Ac°sta-cierk
                             JOHN CURIEL         J
                                                     •TDC #1312715
                                                                             UTP